DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered. Claims 1- 23 filed 01/28/2021, are presented for examination.
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 12 and 20 filed 01/28/2021 have been considered but they are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 8, last par, page 9, first par, applicant argued that claim 1 requires parsing the first graphics command to determine the loop count value. Gonion fails to teach the feature. In Gonion, a concept similar to a loop count value appears to be "aggregation factor" as "the aggregation factor determines a number of iterations executed in the vector block until immediately prior to an iteration during which the predicate condition is satisfied" (Gonion, claim 27). Gonion explains the determination of  Yet the initial count value zero does not indicate the number of times that a command sequence is to be exected”.
The examiner respectfully disagrees with Applicant’s argument. First, Applicant alleged that Gonion does not teach “the first graphics command to determine the loop count value” based on the Gonion claim 27 and the Figure 9 explains the process of the aggregation. Applicant erred because Appellant's argument is limited to one particular description in Gonion while ignoring other disclosures of Gonion, for example, in par [0198] Gonion teaches upon entry to a sequence zone, the program counter is pointed to the sequence zone, and used for primary instruction fetch… At the end of the sequence zone, the program counter is reset to point to the first instruction of the sequence zone, and the process repeats for the next iteration of the zone. The number of iterations of the sequence zone is controlled by the aggregation factor” Thus, Gonion’s reference teaches the first graphic command (the 1st instruction) determines the loop count value (the number of iterations of the loop is controlled the aggregation factor). Second, parse the 1st command “addi” is executed by multiple iterations of a loop and determine an aggregation factor is connected to the iteration units and fourth, the initial count value zero is executed by multiple iterations of a loop, thus the number of times that a command sequence “addi” is executed is five.
aggregation factor is stored in an architected register and is communicated to the iteration units” and [0149] “dynamic loop aggregation executes multiple iterations…” [0151] “This instruction loads the values M+0 to M+N-1…, where N is the aggregation factor. For example, for a loop aggregated by a factor of five…” and [0153] – [0158] “addi xr07, r7, 0… addi xr47, r7, 4… the immediate field if the "addi" instruction is modified” Gonion teaches determine a loop count value (an aggregation factor is connect to the iteration units as a loop count value, e.g. 0…4) which indicates a number of times (a factor of five) a command “addi” sequence is executed;
Independent claims 12 and 20 are amended similar to the independent claim 1 and rejected similar above explanation.
Dependent claims 2-11, 13-19, 21-23 depend on independent claims 1, 12, 20 are rejected with parent claims.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be
expressed as a means or step for performing a specified function without the recital of
structure, material, or acts in support thereof, and such claim shall be construed to cover the
corresponding structure, material, or acts described in the specification and equivalents
thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing
a specified function without the recital of structure, material, or acts in support thereof, and
such claim shall be construed to cover the corresponding structure, material, or acts
described in the specification and equivalents thereof.

The claims 20-23 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fetching logic to load graphics commands”, “loop begin/loop end logic to identify a command sequence”, “loop wrap address logic to determine a loop wrap address”, “loop count logic to determine an initial loop count value” in claim 20 and  “execution logic to iteratively execute the command sequence” in claim 22 and  The claim limitation uses a generic placeholder "logic" coupled with functional language “to load", “to identify”, “to determine”, “to iteratively excute” without reciting sufficient structure and the generic placeholder “logic” is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable by Gonion (U.S. 2006/0004996 A1) in view of Williams et al. (U.S. 4,882,727).
Regarding Claim 1 (Currently amended), Gonion discloses a processor (Gonion, [0002] “a processor”) comprising:
a command buffer (Gonion, Fig 8, [0132] “Decoded instructions from the fetch stream (e.g., instruction cache 560) are placed into the receiving buffer 555” a receiving buffer stored decoded instructions (referred to as the commands); and
a graphics command parser (Gonion, Figs 4, 29, [0101] “the compiler parse the source code to identify one or more loops of operations” and Fig. 32, [0288] “A compiler for compiling source code… can be residing in memory 2516 during code compilation” and [0289] “graphics controller 2512 interfaces to a display device for displaying images rendered or processed by the graphics controller 2512 to a user” a compiler parses the source code (e.g. decoded instructions/commands) (referred to as a parser) associated with the graphic instructions are processed by a graphics controller (2512) (Fig. 32), to:
	load graphics commands from the command buffer (Gonion, [0081] “an instruction fetch unit 101 to fetch instructions from an instruction buffer, an instruction dispatch unit 102 coupled to the instruction fetch unit 101 to dispatch the instructions to be executed” and Fig. 8, [0127] “dispatch unit 551 having a receiving buffer to receive instructions from the instruction cache 560” and Fig. 32, [0289] “graphics controller 2512 interfaces to a display device for displaying images rendered or processed by the graphics controller 2512 to a user” and [0350] “FIG. 41, the processing logic receives sequence block instructions of a program loop having conditionally. At block 4104, 
parse a first graphics command (Gonion, [0101] “the compiler parses the source code to identify one or more loops of operations” and Fig 1A, 1B [0084] “For each of the instructions received from the instruction fetch unit 101, hereinafter designated as primary instructions” Gonion teaches a compiler parses one or more primary instructions (primary instruction as a first graphic command, Fig. 1A); to determine a loop count value, wherein the loop count value indicates a number of times a command sequence is to be executed (Gonion, [0148] “the aggregation factor is stored in an architected register and is communicated to the iteration units” and [0149] “dynamic loop aggregation executes multiple iterations of a loop in a single pass” [0151] “This instruction loads the values M+0 to M+N-1, into N copies of the dynamic index variable rD, where N is the aggregation factor. For example, for a loop aggregated by a factor of five using ten dynamic registers” and [0153] – [0158] “addi xr07, r7, 0… addi xr47, r7, 4… the immediate field if the "addi" instruction is modified” Gonion teaches determine a loop count value (an aggregation factor is connect to the iteration units as a loop count value, e.g. 0…4) which indicates a number of times (a factor of five) a command “addi” sequence is executed;

parse a second graphics command, (Gonion, [0101] “the compiler parses the source code to identify one or more loops of operations” and Fig 1A, 1B [0084] “one or more of the iteration units 103-106 generates one or more secondary instructions that perform one or more program loop iterations” the compiler parses one or more secondary instructions (commands) ;
store the loop wrap address (Gonion; Figs 46A-46C [0373] “the program loop 4600 includes instruction 4601 that reads a value from a memory location pointed by pointer A and writes the value to another memory location pointed by pointer Ptr. Subsequently, if the value of the Ptr meets certain criteria, some operations may be performed (instruction block 4602). Since the instruction block 4602 is performed only if a predicate condition is satisfied (e.g., *Ptr==4) Gonion teaches the second instruction (4601, Fig. 46A) (first instruction is 4402, Fig. 44A) includes pointers store (write) the address value to locations in the memory buffer (as a loop wrap address) of the For loop.
execute the command sequence (Fig. 18, [0204] “At block 1323, a corresponding secondary instruction is dispatched to one or more execution units for executions” and Fig 7A, 7B, [0123] “in FIG. 7B, where pseudo-instructions from the compiled loop are shown on the left as code 504 and the C-code is shown on the right as code 505. K in r0, A [ ] address in r1, B [ ] address in r2, x in r4, r5 is a temporary variable” Gonion teaches executing an instruction sequence of the secondary instruction (e.g. “For” compiled loop instruction with address (rN), Fig. 7);
parse a third graphics command, the third graphics command identifying an end of the command sequence (Gonion, [0350] “Referring to FIG. 41, at block 4101, the processing logic receives sequence block instructions of a program loop having conditionally branched codes based on one or more predicate conditions… At block 4104, during execution, if the predicate condition is met, the current iteration is stop and a next iteration will start immediately” Gonion teaches parsing a third graphic instruction (e.g. a predicate conditional command), if the predicate condition is met, the current iteration of the sequence block instruction (command) is stop and restart a new loop);
set a new loop count value (Gonion, [0198] “upon entry to a sequence zone, the program counter is pointed to the sequence zone…At the end of the sequence zone, the program counter is reset to point to the first instruction of the sequence zone, and the process repeats for the next iteration of the zone” Gonion teaches at the end of loop, the program counter is reset with new loop count value before repeating for the next loop; and
iteratively execute the command sequence using the loop wrap address
based on the new loop count value (Gonion, [0199] “a sequence zone is defined with a prefix instruction that indicates the relative address of the end of the sequence zone… At the end of the sequence zone, rather than continuing to fetch instructions, fetch/execute is re-directed back to the top of the sequence zone, and the iteration number is incremented” Gonion teaches when iteration of a sequence instruction (command), an relative address is used to indicate a sequence zone associated with the sequence instruction (command) based on the iteration number is incremented by incrementing or decrementing one or more operands of the at least one of the graphics commands based on the new loop count value (Gonion, Figs. 57A, 57B, 57C, [0410] “as shown in FIG. 57A, the program loop 5701 includes instructions 5702 that builds a sub-list (B) of items in a primary list (A) that are less than 256” and [0413] Active iteration counting returns the number of active iterations.  [0414] y'=SparseIndex (predicate, base, delta); [0415] y=y+CountIter (p). Referring to FIG. 57B, additional instructions 5703 and 5704 are inserted. Instruction 5703 is used to calculate the sparse index based on the predicate P, base value stored in the static register of "y", and an incremental value of "1" Gonion teaches incrementing one or more operands (A[x], 256, ydyn, B[ydyn], A[xdyn] between operations (<, =) of commands (instructions 5703, 5704) based on the new loop count value += Countlter (P) incremental value of “1” for the iterations of the instruction sequences that are active in the loop.
However, Gonion does not explicitly teach  derive a loop wrap address 
corresponding to a first command of [a] the command sequence; 

    PNG
    media_image1.png
    328
    385
    media_image1.png
    Greyscale

Williams teaches derive a loop wrap address corresponding to a first command of the command sequence (Williams, Table 2, Col. 15 lines 45-68, Col. 16 lines 1-55 “The STLP (Start Loop) instruction has an eleven-bit count field. The effect of the STLP instruction is to push the address of the next sequential instruction…The STLPT (Start loop if True) instruction…The DLPNZ (Decrement and loop if non-zero) instruction…The ELPT (End loop if true) instruction” Williams teaches identify an address (01000 ccccccccccc) of next graphics command (STLP) which immediately follows the 2nd graphic command (DLPNZ) and deriving a loop wrap address (STLP (Start Loop) and ELPT (End Loop)) wherein the next graphics command is the 1st command (STLPT) of a command sequence command (Table 2).
Gonion and Williams are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of graphic controller of Gonion to combine with a method of loop wrap address  with addresses of a sequence nd graphics command and derive a loop wrap address based on the second graphics command because Williams can identify an address (01000 ccccccccccc) of next graphics command (STLP) which immediately follows the 2nd graphic command (DLPNZ) and deriving a loop wrap address (Williams, Table 2, Col. 15 lines 45-68, Col. 16 lines 1-55). Doing so, to determine the address of the next instruction in instruction memory. By using the run time values of the counters as input to control program flow, the speed of the receive processor is greatly increased (Williams, Col. 4, lines 12-15).
Regarding Claim 3, Gonion discloses the processor as in claim 1, wherein to set the new loop count value, the graphics command parser sets the new loop count value to an integer value based on an output value of the command sequence (Gonion, Figs 2A-2C, [0090]-[0092] “There are N instances of the loop index variable, each copy reflecting the value at a different iteration of the loop. FIGS. 2A-2C illustrate static loop aggregation that may be performed by a compiler, if multiplication (t0=x0*47) has a latency of 4 cycles, then the result t0 will be available by the time it is used (A[x0] =t0)” Figs 2A-2C shows a loop count value to an integer value (x=0, 1, etc.) based on an output value of the command sequence (A[x0] =t0).
Regarding Claim 4, Gonion discloses the processor as in claim 1, wherein at least one command in the command sequence includes indirect data, and wherein the graphics command parser determines the indirect data for the at least one command based on a loop variable (Gonion, [0149]-[0157] “Since dynamic loop aggregation executes multiple iterations of a loop in a single pass. This is 
Regarding Claim 5, Gonion discloses the processor as in claim 4, wherein a set of general purpose registers are assigned for the command sequence to maintain the loop variable, the loop count value, and the loop wrap address, and wherein values stored in the set of general purpose registers are updated based on execution of the command sequence (Gonion, Figs. 22, 24 [0027] “At block 1622, a new set of registers for the aggregation of the second loop is allocated. At block 1623, the process enters the inner second loop and performs the operations of the second loop using the newly allocated registers, until the end of the second loop (block 1624) and Fig. 22, [0222] “a new segment of the register file is allocated for each of the nested loops 1551-1554 before entering the respective loop” and [0199] “a sequence zone is defined with a prefix instruction that indicates the relative address of the end of the sequence zone… As with sequence blocks, the mapping of dynamic registers to extended registers used is adjusted by the iteration number” Fig. 22 shows a set of allocated registers to maintain the loop variable (loop 1, loop 2, loop 3), the loop count value (j, k, i) and the loop wrap address. Also, the loop address is maintain in extended 
Regarding Claim 6, Gonion discloses the processor as in claim 4, wherein the first graphics command is a load loop count command (Gonion, [0183] [0184] “FIG. 14A, consider the code example 1101 that finds the largest value in an array,…If the loop example 1101 were to be aggregated simply through instruction auto-iteration, sequence blocks force the processor to execute all of the instructions in the block sequentially for a single iteration” Gonion teach a FOR command (first command) iteratively in loop to load loop count (x=0; x<max; ++x) (for execution graphics processor), the second graphics command is a loop begin command, and the third graphics command is a loop end command (Gonion, [0185]- [0190] “FIG. 14B is a block diagram illustrating an exemplary macroscalar implantation of the loop example 1101 of FIG. 14A. Dynamic registers have been designated with an underscore before the name (e.g., _x, _pred, _temp, etc.). The percent "%" sign indicates that the instruction will be iterated, such as block 1103… for this loop is 20, the instructions can be executed sequentially 20 times after the loop has completed” Gonion teaches in Fig 14B, the second graphics instructions is a loop begin instructions/commands (assigning commands “factor = calc aggregation factor” and _x = Index(factor) begin iterating process) and the third graphic instruction is a loop end instructions (“End” command completely executes the loop).
Regarding Claim 11, Gonion discloses the processor as in claim 1, wherein only the command sequence from the command buffer is cached (Gonion, Fig. 8, [0127] “dispatch unit 551 having a receiving buffer to receive instructions from the 
Regarding Claim 12 (Currently amended), Gonion in view of Williams discloses a system (Gonion, Fig. 29, [0036] “an exemplary system”) comprising:
a memory (Gonion, [0075] “random access memory ("RAM"); and
a graphics processor to process graphics commands responsive to execution of an application (Gonion, [0007] “a processor receives instructions of a program loop having a vector block, the processor executes an instruction of the sequence block”) the graphics processor including a graphics command parser Gonion, Figs 4, 29, [0101] “the compiler parse the source code to identify one or more loops of operations” a compiler parses the source code (e.g. decoded instructions/commands) (referred to as a parser) to:
load graphics commands from a command buffer;
parse a first graphics command to determine a loop count value, wherein the loop count value indicates a number of times a command sequence is to be executed;

parse a second graphics commandderive a loop wrap address corresponding to the first command of he command sequence; 
store the loop wrap address 
execute the command sequence;
parse a third graphics command, the third graphics command identifying an end of the command sequence;
set a new loop count value; and
iteratively execute the command sequence using the loop wrap address based on the new loop count value by incrementing or decrementing one or more operands of the at least one of the graphics commands based on the new loop count value.
Claim 12 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 14, Gonion discloses the system as in claim 12, wherein to set the new loop count value, the graphics command parser sets the new loop count value to an integer value based on an output value of the command sequence. 
Claim 14 is substantially similar to claim 3 and is rejected based on similar analyses.
Regarding Claim 15, Gonion discloses the system as in claim 12, wherein at least one command in the command sequence includes indirect data, and wherein the graphics command parser determines the indirect data for the at least one command based on a loop variable. 

Regarding Claim 16, Gonion discloses the system as in claim 15, wherein the first graphics command is a load loop count command, the second graphics command is a loop begin command, and the third graphics command is a loop end command. 
Claim 16 is substantially similar to claim 6 and is rejected based on similar analyses.
Claims 2, 13 and 20-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable by Gonion (U.S. 2006/0004996 A1) in view of Williams et al. (U.S. 4,882,727) and further in view of Clark et al. (U.S. 2009/0024842 A1).  
Regarding Claim 2, the processor as in claim 1, Gonion in view of Williams does not explicitly teach wherein to set the new loop count value, the graphics command parser decrements the loop count value.
However, Clark teaches wherein to set the new loop count value, the graphics command parser decrements the loop count value (Clark, Figs. 3, [0049] “FIG. 3, the sequence control unit 65 includes a loop counter register 80, a decrementer 82. The control unit 86 is coupled to control the register 80 and to receive comparison outputs from the compare circuit 84” and Figs, 5, 6, 7, [0067] “The sequence control unit 86 may decode the loop control field 104 of the current sequence field 102…if the loop control field does not indicate branch (e.g. it indicates none) or the condition is not met (e.g. one of 0, 1, GT1, or GT2 in the embodiment of FIG. 5), the control unit 86 may decrement the loop count value  (block 132)” Clark teaches a loop counter register for 
Gonion, Williams and Clark are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Gonion to combine with a method decrements a loop counter value (as taught by Clark) in order to decrements the loop count value because Clark can provide a loop counter register for counting the iteration of a loop instructions (Fig. 5).  If the output of the sequence control unit of the instructions indicates an issue e.g. the condition is not met, the control unit 86 may decrement the loop count value (Clark, Figs 3, 5, 6, 7, [0049] [0067]). Doing so, it may provide register (e.g. counter register) renaming across a larger set of physical registers (with a map of logical registers to physical registers) may be used instead of a reorder buffer (Clark, [0030]).
Regarding Claim 13 Gonion as modifed discloses the system as in claim 12, wherein to set the new loop count value, the graphics command parser decrements the loop count value.
Claim 13 is substantially similar to claim 2 and is rejected based on similar analyses.
Regarding Claim 20 (Currently amended), Gonion discloses a graphics command parser (Gonion, Figs 4, 29, [0101] “the compiler parse the source code to identify one or more loops of operations” a compiler is used as a parser), comprising: 
fetching logic to load graphics commands responsive to execution of an application (Gonion, Fig. 1A [0081] “an instruction fetch unit 101 to fetch instructions from an instruction buffer, an instruction dispatch unit 102 coupled to the instruction fetch unit 101 to dispatch the instructions to be executed” and Fig. 32, [0289] “graphics controller 2512 interfaces to a display device for displaying images rendered or processed by the graphics controller 2512 to a user” and [0350] “FIG. 41, the processing logic receives sequence block instructions of a program loop having conditionally. At block 4104, during execution,…and a next iteration will start immediately” Williams fetching the instructions (commands) from the instruction buffer (555, a command buffer). These instructions can be graphics instructions are stored in memory (2516) and processed by a graphic controller (2512) (Fig. 32), e.g. a sequence block instructions of a program loop with a “Jump” instruction (Fig. 41, # 4104);
loop begin/loop end logic to identify a command sequence (Gonion, [0375] “FIG. 46C, each of the elements of array A[x] may be compared to the value of "Ptr" as indicated by instruction 4608” Fig. 46C shows a loop begin/loop end logic to identify a command sequence (4608, 4609, 4611), wherein the loop begin/loop end logic further identifies at least one nested loop in the command sequence (Gonion, [0061] FIGS. 54A and 54B are diagrams illustrating a typical execution of nested loop iterations of a program loop” Gonion teaches identifying at least one nested loop for (y=0; y<M, y++) in the command sequence 5403 (Fig. 54A).
 	loop wrap address logic to determine a loop wrap address for the command sequence (Gonion, [00371] “FIG. 45, at block 4501, the processing logic (e.g., a compiler or a dispatch unit of a processor) identifies one or more instructions of 
wherein the loop wrap address logic further determines a nested loop wrap address associated with the at least one nested loop (Gonion, [0089] “This permits a much larger body of candidate loops to be aggregated, including loops containing nested if-then-else structures” and [0373] “FIG. 46A, the program loop 4600 includes instruction 4601 that reads a value from a memory location pointed by pointer A and writes the value to another memory location pointed by pointer Ptr, the value of the Ptr meets certain criteria, some operations may be performed (instruction block 4602), a predicate condition is satisfied (e.g., *Ptr==4)” and [3074] “in FIG. 46B, it is assumed that the pointer 4603 of the array A and the pointer 4604 of "Ptr" may be overlapped at 7th position of the memory” Gonion teaches determining a nested if-then-else structure is inside the For loop (4600) includes instruction 4601 that reads a value from a memory location pointed by pointer A and writes the value to another memory location pointed (a wrap address) by pointer Ptr, in the stack buffer.
loop count logic to determine an initial loop count value and to set a subsequent loop count value on each loop iteration (Gonion, Fig. 22, [0222] FIG. 22 is a block diagram illustrating an exemplary code of a nested loop, exemplary code 1550 includes nested loops 1551-1554” Fig. 22 shows a loop count logic (For loop wherein the initial loop count value indicates a number of times the command sequence is to be executed, and wherein the initial loop count value is determined based on parsing a first graphics command (Gonion, [0148] “the aggregation factor is stored in an architected register and is communicated to the iteration units” and [0149] “dynamic loop aggregation executes multiple iterations of a loop in a single pass” [0151] “This instruction loads the values M+0 to M+N-1, into N copies of the dynamic index variable rD, where N is the aggregation factor. For example, for a loop aggregated by a factor of five using ten dynamic registers” and [0153] – [0158] “addi xr07, r7, 0… addi xr47, r7, 4… the immediate field if the "addi" instruction is modified” Gonion teaches determine an initial loop count value (an aggregation factor is connect to the iteration units as a loop count value, e.g. start initial value 0 to 4) which indicates a number of times (a factor of five) a command “addi” sequence is executed; and
However, Gonion does not explicitly teach 
wherein the loop wrap address logic further determines a nested loop wrap address based on a next graphics command in the command sequence  
execution logic to iteratively execute the command sequence using the loop wrap address based on the initial loop count value and subsequent loop count value.
Williams teaches wherein the loop wrap address logic further determines a nested loop wrap address based on a next graphics command in the command sequence the address of which immediately follows that of a loop begin command identified by the loop begin/loop end logic (Williams, Table 2, Col. 15 lines 45-68, Col. 16 lines 1-55 “The STLP (Start Loop) instruction has an eleven-bit count field. The effect of the STLP instruction is to push the address of the next sequential instruction…The STLPT (Start loop if True) instruction…The DLPNZ (Decrement and loop if non-zero) instruction…The ELPT (End loop if true) instruction” Williams teaches determines a nested loop wrap address based on a next graphics command in the command sequence (STLP) associated with the at least one nested loop wherein the nested loop wrap address is an address (01000 ccccccccccc) of the next graphics command, the address of which immediately follows that of a loop begin command (01001 ccccccccccc) by the loop begin/loop end logic ((STLP (Start Loop) and ELPT (End Loop)).
 Gonion and Williams are combinable see rationale in claim 1.
Clark teaches execution logic to iteratively execute the command sequence using the loop wrap address based on the initial loop count value and subsequent loop count value (Clark, Fig. 4, [0053] “Comparison signal outputs 
Gonion, Williams and Clark are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Gonion to combine with a method of the loop address with pointer (as taught by Clark) in order to provide a nested loop wrap address is an address of a next command following a loop begin command identified by the loop begin/loop end logic because Clark can provide nested loop wrap address which is determined by an entry point generator (as a pointer) of a for loop nesting and an address of a next command following a loop begin command (start) by the loop begin (start issue)/loop end (end issue Fig. 7) (Clark, Figs. 2, 7, [0005] [0038] [0067]). Doing so, it may provide register (e.g. counter register) renaming across a larger set of physical registers (with a map of logical registers to physical registers) may be used instead of a reorder buffer (Clark, [0030]).
Regarding Claim 21, Gonion as modified discloses the graphics command parser as in claim 20 wherein the loop count logic further determines a nested loop count value associated with the at least one nested loop (Gonion, [0405] “Referring to FIG. 54A, the instructions of the pseudo source code include a first loop 5401 and a second loop nested 5402 within the first loop 5401. Typically, instructions within the second loop 5402 require to be executed sequentially” determining a nested loop count value x (first loop 5401) associated with the second nested loop 5402 when the iteration has terminated and it clears the corresponding predicate Q[x] = A).
Regarding Claim 22, the graphics command parser as in claim 21, Gonion in view of Williams does not explicitly teach further comprising:
nested loop stack logic to push the nested loop count value and the nested loop wrap address to a loop stack.
Clark teaches nested loop stack logic to push the nested loop count value and the nested loop wrap address to a loop stack (Clark, [0005] “the PUSHA instruction specifies that each of the x86 registers be pushed onto a stack defined by the value in the ESP register… the ESP register between each store operation to generate the address for the next store operation” and [0051] “the functional unit 24A may provide the loop counter value to the register 80” Clark teaches a PUSHA instruction (command) pushed the values in the register including the nested loop counter value and the address to the loop stack.
Gonion, Williams and Clark are combinable see rationale in claim 2.
Claims 7-10, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable by Gonion (U.S. 2006/0004996 A1) in view of Williams et al. (U.S. 4,882,727) and further in 
Regarding Claim 7, Gonion discloses the processor as in claim 1, wherein the command sequence includes at least one nested loop (Gonion, [0222] “FIG. 22 is a block diagram illustrating an exemplary code of a nested loop, exemplary code 1550 includes, but is not limited to, nested loops 1551-1554” Fig. 22 shows a nested loop of the command sequence, and wherein the graphics command parser:
determines a nested loop count value and a nested loop wrap address associated with the at least one nested loop (Gonion, Figs 8, 17, 22 [0202] “At block 1312, it is determined whether a sequence of instructions requires a sequence zone (e.g., includes branching, nested loops, or function calls, etc.), where the instructions of the sequence zone are fetched from an instruction cache (e.g., instruction cache 560) using a program counter and dispatched to one or more execution units for executions” a nested loop of a sequence of instructions is associated with a nested loop count value (Figs 8, 22, counter values j, k, l) and address in the instruction cache (Fig. 8, 17 (step 1313) ; and
However, Gonion in view of William does not explicitly teach pushes the nested loop count value and the nested loop wrap address to a loop stack.
Chen teaches pushes the nested loop count value and the nested loop wrap address to a loop stack (Chen, Fig. 12, [0148] “the branch unit 1501 has defined a Control Instruction Count per branching type (e.g., IF/THEN/ENDIF, BREAK/WHILE/CONTINUE, CALL/RETURN, etc.), which is a count of the current level of nesting of that branching type…While the unstructured instructions used a stack structure 1260 shown in FIG. 12 (top of stack being the last address pushed onto the 
Gonion, Williams and Chen are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Gonion to combine with a push instruction (as taught by Clark) in order to push the nested loop count value and the nested loop wrap address to a loop stack because Chen can provide the count of nesting of branches and the address are pushed onto the stack (Chen, Fig. 12, [0148]). Doing so, it may allow a single ENDIF instruction to be generated in these situations, thereby both improving performance and reducing power (Chen, [0162]).
Regarding Claim 8, the processor as in claim 7, Gonion in view of Williams does not explicitly teach wherein the graphics command parser is further to: parse a loop end command in the at least one nested loop; determine a new nested loop count value equals zero; and pop the loop stack.
Chen teaches wherein the graphics command parser (Chen, [0098] “a graphics processor command parser examines the client field of each command to condition”) is further to: parse a loop end command in the at least one nested loop (Chen, [0168] “in FIG. 19. The counters are incremented to indicate the current nesting level associated with each IF/ELSE instruction which may be determined from the global counter” Chen teaches parsing a nested loop IF/ELSE ENDIF commands;
determine a new nested loop count value equals zero; and
pop the loop stack. (Chen, [0179] “TABLE-US-00002 global_counter = 0, counter[I] = 0, endif_stack = empty at program start On divergent IF: global_counter++;… On divergent ENDIF: global_counter -= endif_stack.top( ).counter endif_stack.pop( ) If counter[I] > global_counter; counter[I] = 0” Chen teaches a new nested IF-ELSE count value set equal zero and pop out of stack.
Gonion, Williams and Chen are combinable see rationale in claim 7.
Regarding Claim 9, the processor as in claim 8, Gonion in view of William does not explicitly teach wherein the graphics command parser is further to: parse a loop end command in the command sequence; determine the loop stack is empty; and end execution of the command sequence.
Chen teaches parse a loop end command in the command sequence; determine the loop stack is empty; and end execution of the command sequence (Chen, [0166] [0167]] “FIG. 19 illustrates exemplary program code containing three sets of IF/ENDIF instructions… the global counter starts at 0, increments to 1 in response to IF L1… and finally decrements back to 0 in response to the final ENDIF L1” and  [0179] “TABLE-US-00002 global_counter = 0, counter[I] = 0, endif_stack = empty at program start On divergent IF: global_counter++;” Chen parse a loop end command in the command sequence and end execution of the command sequence ( ENDIF L1, counter = 0; Fig. 19) and the loop stack is empty (TABLE-US-00002, endif_stack = empty at program start a new IF_ELSE nested command)
Gonion, Williams and Chen are combinable see rationale in claim 7.
Regarding Claim 10, Gonion discloses the processor as in claim 8, wherein the graphics command parser is further to: 
determine a command in the command sequence is a loop exit command; execute the loop exit command (Gonion, [0222] FIG. 22 is a block diagram illustrating an exemplary code of a nested loop, exemplary code 1550 includes, but is not limited to, nested loops 1551-1554” Fig. 22 show a nested loop of the command sequence including a loop exit command (e.g. Loop 3, for (l<Z), command sequence is iterated until l is increment to l=Z, then exiting the loop 3).
However, Gonion in view of Williams does not explicitly teach jump to a graphics command following the command sequence.
Chen teaches jump to a graphics command following the command sequence (Chen, Fig. 7, [0082] “A flow control instruction group 744 (e.g., call, jump (jmp)) includes instructions in the form of 0010xxxxb (e.g., 0x20)” and [0123] “each instruction contains a predicate mask… is used to determine if the channel takes the conditional or not. (e.g., for IF, a channel can either enter the IF block, or jump to the ELSE block” Chen teaches a jump instruction (command) to the next command sequence based on taking the conditional or not (e.g. IF/ELSE command sequence).
Gonion, Williams and Chen are combinable see rationale in claim 7.
Regarding Claim 17, Gonion as modified discloses the system as in claim 12, wherein the command sequence includes at least one nested loop, and wherein the graphics command parser is further to: 
determine a nested loop count value and a nested loop wrap address associated with the at least one nested loop; and
push the nested loop count value and the nested loop wrap address to a loop stack. 

Regarding Claim 18, Gonion as modified discloses the system as in claim 17, wherein the graphics command parser is further to:
parse a loop end command in the at least one nested loop;
determine a new nested loop count value equals zero; and
pop the loop stack. 
Claim 18 is substantially similar to claim 8 and is rejected based on similar analyses.
Regarding Claim 19, Gonion as modified discloses the system as in claim 18, wherein the graphics command parser is further to:
parse a loop end command in the command sequence;
determine the loop stack is empty; and
end execution of the command sequence.
Claim 19 is substantially similar to claim 9 and is rejected based on similar analyses.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable by Gonion (U.S. 2006/0004996 A1) in view of Williams et al. (U.S. 4,882,727) and further in view of Clark et al. (U.S. 2009/0024842 A1) and further in view of Chen et al. (U.S. 2016/0179535 A1).  
Regarding Claim 23, the graphics command parser as in claim 22, Gonion in view of Williams does not explicitly teach wherein the loop count logic further determines a new nested loop count value equals zero and the nested loop stack logic further pops the loop stack.
Chen teaches wherein the loop count logic further determines a new nested loop count value equals zero and the nested loop stack logic further pops the loop stack (Chen, [0179] “TABLE-US-00002 global_counter = 0, counter [I] = 0, endif_stack = empty at program start On divergent IF: global_counter++…On divergent ELSE: If counter [I] == 0 counter [I] = global_counter;…globaLcounter -= endif_stack.top ( ).counter endif_stack.pop ()
If counterII] > global_” Chen teaches determining a new tested loop count value equals zero (count [I] =0) and the nested loop stack includes the logic pops the loop stack (endif_stack.pop ()).
Gonion, Williams, Clark and Chen are combinable see rationale in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khoa Vu whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHOA VU/Examiner, Art Unit 2618                                                                                                                                                                                                        

/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611